UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2789



FARZIN A. ZAKERI,

                                              Plaintiff - Appellant,

          versus


JAMES OLIVER, City Manager of Norfolk; NANCY
N. OLIVO, Human Resources; JOHN M. KEIFER,
Director of Public Works; KRISTEN LENTZ,
Assistance Director; JIM DAMAN, Stormwater
Engineer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-1174-2)


Submitted:   February 11, 1999          Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Farzin A. Zakeri, Appellant Pro Se. Harold Phillip Juren, Deputy
City Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Farzia A. Zakeri appeals the district court’s order granting

the Defendants’ motion for summary judgment in his Title VII action

alleging race and national origin discrimination. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Zakeri v. Oliver, No. CA-97-1174-2 (E.D. Va. Nov. 24,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2